Citation Nr: 1410920	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-06 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right fourth metacarpal fracture with residual degenerative joint disease of the distal interphalangeal joint, and right wrist degenerative arthritis, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2010 rating decision issued by the Regional Office (RO) in Winston Salem,, North Carolina. 


FINDING OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

In February 2014, the appellant, through his representative, stated that he wished to withdraw the appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


